Citation Nr: 1037661	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  00-16 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1984 to February 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

In January 2002, the Board denied the Veteran's request to reopen 
his claim of entitlement to service connection for a respiratory 
disorder, to include asthma and COPD.  That decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), and pursuant to a November 2002 Joint Motion for Partial 
Remand and To Stay Further Proceedings (Joint Motion), the Court 
issued an Order in December 2002 vacating the Board's January 
2002 decision (as to the respiratory disorder) and remanded the 
case to the Board for readjudication consistent with the Joint 
Motion.

In a July 2003 decision, the Board found that new and material 
evidence had been presented to reopen the Veteran's claim of 
entitlement to service connection for a respiratory disorder, to 
include asthma and COPD.  At that time, the claim was remanded to 
the RO for additional development.

In a July 2005 decision, the Board denied entitlement to service 
connection for a respiratory disorder, to include asthma and 
COPD.  That decision was appealed to the Court, and pursuant to a 
December 2005 Joint Motion for Remand, the Court issued an Order 
in January 2006 vacating the Board's July 2005 decision and 
remanded the case to the Board for readjudication consistent with 
the December 2005 Joint Motion.   In May 2006, the Board once 
again remanded this issue for further development.

In February 2008, the Board denied the Veteran's claim.  Once 
again, the Veteran appealed the decision to the Court. A November 
2009 Order again remanded the issue, in order for the Board to 
provide adequate reasons and bases as to the denial of the 
Veteran's claim based upon the lack of aggravation of a 
preexisting disorder.  
According to the Court, although the February 2008 Board decision 
found that a November 2006 VA medical opinion was probative and 
consistent with other evidence of record, the Board failed to 
discuss questionable statements contained within the opinion, to 
include the rationale.  Ultimately, the Court noted that the 
November 2006 opinion does not meet the standard of clear and 
unmistakable evidence (CUE) that the Veteran's claimed disorder 
was not aggravated by active duty.


FINDING OF FACT

A respiratory disorder, to include asthma and COPD, is 
attributable to service.


CONCLUSION OF LAW

A respiratory disorder, to include asthma and COPD, was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2009).  

While there has been a significant change in the law with the 
enactment of VCAA, the Board notes that the Veteran's claim is 
granted herein.  As such, any deficiencies with regard to VCAA 
for this issue are harmless and non-prejudicial.  

II.  Service Connection

In this case, the Veteran claims that he suffers from a 
respiratory disorder, and that the disorder is related to his 
period of active service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if preexisting active service, was aggravated 
therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  With chronic 
diseases shown in service, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are service 
connected.  See 38 C.F.R. § 3.303(b) (2009).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the Veteran is not entitled to service-connected 
benefits.  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  See 
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the absence of 
an increase in the underlying severity, does not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  Evidence of the Veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was no 
more disabling than it was at entrance into service, the disorder 
is not presumed to have been aggravated by service.  See Verdon 
v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, 
which held that, to rebut the presumption of sound condition 
under Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  After determining whether the 
presumption of soundness has been rebutted, the Board will 
consider whether the claimed disabilities were aggravated by his 
military service under 38 U.S.C.A. § 1153.

As noted, veterans are presumed to have entered service in sound 
condition as to their health. This presumption attaches only 
where there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service conditions recorded 
at the time of examination does not constitute a notation of such 
conditions."  Id at (b)(1).

Finally, the Board notes that it may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with bronchial asthma.  See VA examination report, 
August 2004.  Thus, the first element of Hickson is satisfied, in 
that the Veteran has demonstrated the existence of a current 
diagnosis.  

Turning to the question of in-service disease or injury, a review 
of the service medical records demonstrates that on induction in 
April 1984, the Veteran denied having asthma, chronic or frequent 
colds, chronic cough, or shortness of breath.  His lungs and 
chest were "normal" on examination.  In January 1986, the 
Veteran reported having chest pain for 4 months on deep 
respiration, and a history of asthma was noted.  An x-ray was 
within normal limits.  The Veteran went before a medical board 
prior to discharge from service due to unrelated orthopedic 
disability.

Prior to service, medical records from Cook County Hospital 
document that the Veteran suffered from asthma prior to active 
duty.  In October 1982, it was noted that the Veteran had been 
asthmatic since he was 13 years old.  Since then, he had been 
having attacks which occurred twice per year.  It was noted that 
the Veteran used an inhaler for relief of shortness of breath, 
and that he had an asthma attack that month (October 1982).  The 
Veteran reported symptoms of wheezing and, on examination, 
wheezes and ronchi were heard in his lung fields.  It was noted 
that he also had a history of coughing which was productive of 
white sputum.  He was given Prednisone as well as Theophylline, 
Trebutaline, and Alupent Spray.  The Veteran was diagnosed with 
bronchial asthma.

Additional records from this facility, in March 1989, noted that 
the Veteran had been wheezing, coughing, and spitting up 
intermittently for one month.  The Veteran reported that he had 
asthma for 6 years and that his Primatene mist inhaler was not 
working.  In May 1989, the Veteran was again seen for a bronchial 
asthma exacerbation.

During the Veteran's July 1990 personal hearing, his 
representative stated that evidence of record demonstrated that 
the Veteran had asthma prior to active service.  He maintained 
that the Veteran's asthma had "cleared up" prior to service, 
but was aggravated during active service due to the strenuous 
activities in which the Veteran participated.  The Veteran 
testified that, prior to active service, his asthma was not 
severe, though he took asthma medication.  For one year prior to 
entering active service, he indicated that he did not suffer any 
asthma attacks.  During basic training, when he was required to 
run, the Veteran reported several asthma attacks.  He indicated 
that he only sought treatment on one occasion during service and 
obtained an inhaler to treat the disorder. 

In February 1992, the Veteran was afforded a VA examination.  At 
that time, he denied ever smoking or working in a coal mine, 
copper mine, or the asbestos industry.  Following a physical 
examination, the Veteran was diagnosed with bronchial asthma with 
a chronic cough and chronic expectoration for 5 years.   
Pulmonary function tests (PFTs) revealed a mild obstructive 
cough.

VA treatment records dated from May 1996 to 2004 reflect 
treatment for asthma on several occasions.  The records show that 
the Veteran was told to avoid smoking.

In December 2000, the Veteran testified at a personal hearing at 
the RO.  At that time, he testified that he had asthma in high 
school prior to entering active service.  He further indicated 
that his asthma had ceased prior to service, but returned during 
basic training and worsened during active service.  He also 
testified that he was exposed to wool blankets, dust, and sand.  
It was also noted that he had smoked cigarettes during service.

A VA medical opinion was provided in June 2003.  The opinion 
stated the Veteran developed asthma during basic training in the 
mid 1980's.  The Veteran reported exposure to a large amount of 
secondhand smoke in the course of his basic training.  The 
examiner indicated that such exposure could have predisposed the 
Veteran to asthma.  In a December 2003 statement, the Veteran 
asserted that he had "intense" exposure to secondhand smoke 
during basic training.

In August 2004, the Veteran was afforded an additional VA 
examination.  At that time, the Veteran reported having bronchial 
asthma as early as the 1970's.  He stated that his asthma at that 
time was severe enough to warrant hospitalization and intubations 
on two separate occasions.  He recalled that, in approximately 
1980, his asthma symptoms remitted and he became asymptomatic 
until he entered the military in 1984.  The Veteran reported that 
his asthma symptoms returned when he was exposed to secondhand 
smoke during active service.  Following a physical examination, 
the Veteran was diagnosed with bronchial asthma.  The examiner 
indicated that the Veteran originally had bronchial asthma as an 
adolescent.  The examiner further stated that it appeared that 
the Veteran's asthma was in remission at the time he entered 
service and clinical data appeared to support the fact that the 
Veteran had recurrence of his asthma toward the end of his 
military career, though he did not appear to have been exposed to 
more fumes or smoke than the average soldier.  The examiner 
opined that, while the Veteran's asthma may have been temporarily 
worsened during service, the disorder was not permanently 
aggravated beyond its natural progression during the Veteran's 
period of active duty.

In May 2006, the Board remanded this case for an additional VA 
medical opinion.   That opinion was provided in November 2006.  
With regard to the initial inquiry in this case, whether a 
disability existed prior to service, the examiner stated that 
there were no respiratory defects, infirmities, or disorders on 
the entrance examination when the Veteran entered into service.  
However, even if there were no defects, infirmities, or disorders 
noted at entrance into service, the examiner indicated that the 
Veteran had bronchial asthma prior to service.

With regard to the second inquiry, whether the disability was 
aggravated during active service, the examiner noted that the 
preexisting respiratory disability (bronchial asthma) underwent a 
temporary increase in disability during service.  However, the 
examiner stated that there was no evidence of any permanent 
worsening of the disorder beyond its natural progression.  The 
examiner acknowledged the Veteran's report of in-service second-
hand smoke exposure, but was unable to state that it permanently 
worsened the Veteran's preexisting asthma beyond its natural 
progression.  The examiner indicated that there was no evidence 
of permanent worsening, only temporary worsening, and further 
indicated that the Veteran had had mild asthma prior to service 
and mild asthma currently.  The PFTs revealed only minimal 
changes, and x-rays were negative.  As such, the examiner stated 
that the assertion that the Veteran's condition had worsened was 
difficult to accept.

A private opinion, dated May 14, 2010, noted the completion of a 
consultative examination, as well as a review of the Veteran's 
claims file, to include the Board opinions of record as well as 
VA treatment reports and examinations.  The physician opined that 
the available medical evidence make it highly probably that the 
Veteran either developed asthma while in military service, or, 
alternatively, experienced a recurrence of asthma that had been 
in remission for some years prior to service.  In support of this 
opinion, it was noted that the rate of progression of the asthma 
following separation has been unusually severe and rapid, 
consistent with either the development of post-infections asthma 
while in service, or a marked deterioration of a prior condition 
during that time.  The physician noted that systemic inflammatory 
disease, involving pain in the joints, was likely part of this 
process (during service and after separation).  It was further 
noted that available records render it impossible to demonstrate 
conclusively that asthma was present prior to military service.  
However, the examiner stated that, even if present prior to 
service entry, it was by far most likely that any such prior 
disorder was of different origin and, therefore, a different 
medical disorder than the one presently claimed by the Veteran.

The physician refuted the diagnosis of asthma prior to service, 
noting that although records indicate that asthma existed prior 
to 1982, medical records are absent which conclusively diagnose 
asthma, and that the Veteran was an individual without medical 
training, with a diagnosed mental disorder, and therefore his 
statements are not probative.  

Further, the examiner noted that it was unclear as to whether any 
diagnosed pulmonary condition prior to 1984 is the same condition 
from which the Veteran currently suffered.  He noted that, 
although it was possible that the Veteran's current disorder pre-
existed service, evidence of record indicated that an underlying 
and incompletely diagnosed inflammatory condition is present, 
reflected in diffuse arthritis at present, but evident in 1985 
based on the amount of synovial tissue increase noted at that 
time, skin abnormalities reported on examination, the development 
of a renal impairment, and an episode of leukopenia in June 1989.  
He opined that the underlying inflammatory disease affecting the 
knee and skin most probably derives from the same basic medical 
process that gave rise to the Veteran's current asthma diagnosis.

The physician further postulated that, according to information 
as provided by the Veteran (whom the Board notes the physician 
found not credible earlier in the report, with regard to his 
reported history), strongly suggests that if asthma were present 
prior to entrance, it was due to allergen hypersensitivity.  The 
physician pointed to records from Fort Dix, stating that any 
asthma preexisting service was in total remission, as 
demonstrated by the Veteran's ability to complete basic training 
without marked asthma symptoms.  

Regarding the pattern of progression, the physician stated that 
the pattern of progression identified in the medical evidence of 
record is not the expected progression of childhood or teenage 
asthma, with or without expected worsening due to military 
service.  Instead, the provider noted that the pattern evidence 
in the data strongly supports the probability that a new 
pathology was acquired during active duty, with subsequent 
worsening.  To support this theory, the physician pointed to the 
lack of severe asthma in the years immediately prior to service, 
the Veteran's ability to complete basic training, the lack of a 
notation of wheezing on entrance, and declining PFT results from 
1989 to 2007.

Ultimately, the Veteran's provider concluded that it was 
impossible to confirm that asthma was proven to have been present 
prior to military service, that even if asthma was present, a new 
type of asthma developed while in service as a post-infectious 
phenomenon following a pulmonary infection (associated with 
additional manifestations of systemic inflammatory illness), and 
that the rate of progression of the Veteran's obstructive lung 
disease is incompatible with the usual course and progression of 
childhood asthma into adulthood, but is rather that of an 
inflammatory lung disease acquired while in the military with 
subsequent progression.

The Board notes that, at the time of entry, there is a 
presumption that the Veteran entered in sound health.  Here, 
there is no entry during an induction examination that there was 
any defect, infirmity, or disorder with regard to a respiratory 
disability on objective testing.  The examination was negative.  
Thus, the Veteran is entitled to a presumption of soundness, and 
therefore it does attach.

Because the Veteran is entitled to a presumption of soundness, 
the Board must determine whether, under 38 U.S.C.A. § 1111, the 
presumption of soundness is rebutted by clear and unmistakable 
evidence.  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated during 
service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner, the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both preexisting 
and not aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service, or that any increase in disability was 
due to the natural progress of the preexisting condition.  See 38 
U.S.C.A. § 1153, see also Wagner v. Principi, 370 F.3d 1089 
(2004).

In this case, records from Cook County Hospital, dated prior to 
the Veteran's period of active duty, document a pre-service 
respiratory disability, diagnosed as bronchial asthma.  As such, 
there are medical records which predate service and which 
definitively show that the Veteran had bronchial asthma prior to 
service.  He was treated in the early 1980's for mild bronchial 
asthma which had been present since childhood.  These records are 
probative evidence that bronchial asthma pre-existed service.  
Further, the Veteran admitted that he had asthma prior to 
service.  The Court has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and unmistakable 
evidence consisting of the Veteran's own admission of a pre-
service history of medical problems during inservice clinical 
examinations.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Therefore, the Board finds that the medical evidence of record, 
in conjunction, in part, with the Veteran's own statements, 
clearly and unmistakably indicate that bronchial asthma pre-
existed service.  See Gahman v. West, 12 Vet. App. 406 (1999).  
Although the May 2010 private opinion refutes the diagnosis of 
asthma prior to service, evidence of record clearly demonstrates 
that a diagnosis of asthma was present, and that the Veteran 
himself noted that he was an asthmatic prior to his period of 
active duty.  Further, the Board notes that the Veteran is 
competent to report difficulty breathing prior to his period of 
active service.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).    

However, as noted above, VAOPGCPREC 3-03 (July 16, 2003) has 
established that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and unmistakable 
evidence that a defect or injury pre-existed service.  Second, 
there must be clear and unmistakable evidence that this defect or 
injury was not aggravated during service.  If both prongs are not 
met, the presumption of soundness at entry is not rebutted.

When facing conflicting medical opinions, the Board must weigh 
the credibility and probative value of each opinion, and in so 
doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court held that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for medical opinions.  The 
Court added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  By 
contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (including a discussion of the fact that the doctor 
had overlooked pertinent reports regarding the Veteran's medical 
history), and thus, the Board's rejection was not based solely on 
the failure to completely review the claims file. 

Here, the Board affords little probative value to the June 2003 
VA opinion.  The examiner did not note a review of the Veteran's 
claims file.  Taking the Nieves-Rodriguez decision into account, 
the Board further notes that the opinion did not specifically 
address the issue of aggravation of a preexisting disorder, and a 
clear rationale was not provided.

Instead, the Board affords the most probative value to the VA 
opinions of August 2004 and November 2006, in addition to the 
private opinion of May 2010.  Each of the VA examiners, in 
addition to the private physician, noted a review of the claims 
file and provided a thorough medical history.  Further, each 
provided a rationale to support their opinion.  

The August 2004 examiner noted that the Veteran's asthma was in 
remission at the time he entered service, and clinical data 
appeared to support the fact that the Veteran had recurrence of 
his asthma toward the end of his military career.  However the 
examiner further stated that it did not appear that the Veteran 
had been exposed to more fumes or smoke than the average soldier.  
The examiner opined that, while the Veteran's asthma may have 
been temporarily worsened during service, the disorder was not 
permanently aggravated beyond its natural progression during the 
Veteran's period of active duty.  While no clear rationale was 
provided to explain how the Veteran's current diagnosis did not 
constitute a permanent worsening, that opinion was nonetheless 
echoed by the November 2006 VA examiner, who opined that the 
preexisting respiratory disability (bronchial asthma) underwent a 
temporary increase in disability during service.  However, the 
examiner stated that there was no evidence of any permanent 
worsening of the disorder beyond its natural progression.  In 
support of that opinion, the examiner noted that the Veteran 
waited approximately 20 years to file his claim, and that the 
Veteran's disorder had not resulted in an emergency room visit.  
The Board notes that the first of those observations is 
inaccurate, and it is not clear that the second observation 
negates the possibility of a permanent increase in the Veteran's 
condition.  Specifically, the Board notes that hospitalization, 
or an emergency room visit, is not required in order to 
demonstrate a permanent worsening of the Veteran's disorder.  The 
examiner further reported that PFTs demonstrated only a minimal 
change in the Veteran's condition, while the Court noted in the 
November 2009 Order that PFTs performed in February 1992 and 
August 2004 suggested "distinctly different levels of disability 
as measured by the VA diagnostic code (DC) for rating bronchial 
asthma."  See Order, p. 2.   As such, the Board has determined 
that neither of these opinions would defeat the standard of clear 
and unmistakable evidence.

In contrast, the Veteran's private provider discussed this issue 
at length, providing a host of theories to demonstrate that the 
Veteran's asthma either was incurred, or in the alternate, 
underwent a permanent increase during his period of active 
service, and that the increase was greater than the natural 
progression of the disease.  To support that opinion, the 
examiner pointed to other in-service treatment reports, not 
discussed in detail by any VA examiner, which demonstrated a 
post-infectious phenomenon following a pulmonary infection, 
associated with additional manifestations of systemic 
inflammatory illness, which is well-documented by service 
treatment reports of record.  The provider further noted that the 
rate of progression of the Veteran's obstructive lung disease is 
incompatible with the usual course and progression of childhood 
asthma into adulthood, but is rather than of an inflammatory lung 
disease acquired while in the military with subsequent 
progression.  In support of that opinion, the physician provided 
an extensive recounting of the Veteran's in-service treatment 
records, as well as results of post-service PFTs.  The Board 
notes, however, that even though the Veteran's physician is 
theorizing that a new form of asthma was incurred during his 
period of service, the underlying diagnosis of asthma corresponds 
to the diagnosis of asthma contained within treatment records 
that existed prior to service.

As such, the Board finds that the most probative evidence of 
record is in relative equipoise.  As to the Veteran's assertions 
that he suffers from asthma which was permanently aggravated 
during his period of active service, as noted above, the Veteran 
is competent to report difficulty breathing, as well as an 
increase in pulmonary symptoms during his period of service.  See 
Washington.    

In this case, the Board does not find that clear and unmistakable 
evidence demonstrating that the preexisting respiratory disorder 
was not aggravated by service exists in this case.  Here, the 
record documents that the Veteran had mild asthma prior to 
service and periodically had asthma attacks.  The Cook County 
Hospital medical records constitute probative evidence of the 
pre-service level of disability.  The record further shows that, 
during service, the Veteran complained of chest pain on deep 
respiration in January 1986, in which he reported a history of 
asthma.  A slight ronchi with inspiration, left side, was noted 
at that time.    

Further, the record also establishes that, post-service, the 
Veteran continues to have a diagnosis of asthma.  According to 
the Veteran's private examiner, PFTs taken prior to service and 
following separation represent a sharp increase in asthma 
symptoms.  The provider went on to opine that the symptoms 
increased on a far greater scope than would have been expected 
for the normal course of the Veteran's pre-service disorder.  As 
such, the examiner stated that in-service conditions, such as 
second-hand smoke and paint fumes, may have permanently 
aggravated the Veteran's condition beyond its normal progression.  
See Private report, May 2010.

Thus, there is evidence of the Veteran having been asymptomatic 
on entering service, and later developing symptoms of the 
preexisting disorder.  While this evidence in and of itself does 
not constitute aggravation of the underlying disorder, a detailed 
private opinion of record has attributed these in-service 
manifestations to a permanent increase which was ultimately more 
severe than the natural progression of childhood asthma.  
Although the Veteran's chest x-rays were normal during service, 
and mild upon testing post-service, the Board finds that the 
evidence for and against a permanent worsening during service 
carries equal probative value. 

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  In this case, the record does demonstrate some increase 
in the Veteran's disability during service.  While the opinions 
of record dispute whether this increase resulted in a permanent 
worsening, the Veteran had a documented asthma flare-up during 
service which was concurrent with other disorders of record, to 
include a systemic inflammation.  Moreover, PFTs conducted after 
separation revealed symptomatology which was, according to the 
Veteran's private physician, above and beyond the normal 
progression of childhood asthma.  Therefore, while the Board 
finds that the medical evidence during service and post-service 
constitutes clear and unmistakable evidence that the Veteran's 
asthma preexisted service, evidence of record fails to 
demonstrate that the Veteran's disorder did not permanently 
worsen during service.  Thus, the presumption of soundness 
attaches in this case, as there is no clear and unmistakable 
evidence that the Veteran's preexisting respiratory disorder was 
not aggravated in service.  38 U.S.C.A. § 1111 (West 2002).  
Since the Veteran is presumed sound on entrance as to the claimed 
respiratory disorder in service, it must be concluded that such 
disorder was incurred in service.  

Here, the Board is unable to find that there is clear and 
unmistakable evidence that the preexisting respiratory disorder 
was not aggravated by service.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  As the 
evidence of record is in relative equipoise, the doctrine is 
applicable and the Veteran's claim is granted.  See Gilbert.


ORDER

Entitlement to service connection for a respiratory disorder, to 
include asthma and chronic obstructive pulmonary disease (COPD), 
is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


